JONES, Justice.
The prisoner, William D. B3'num, having been brought before the court by writ of habeas corpus,.and having examined the cause of his commitment and detention, I am satisfied that the offense with which the prisoner stands charged is not known to the common law nor to the statutes of this Republic. The words, “or other articles of value,” are too indefinite and do not import any offense. Under the rule of construction applied to penal statutes, they must be considered nugatory. They are always construed in the mildest sense for the accused. I am therefore of opinion that the prisoner, should be discharged.